ACCEPTED
                                                                                    03-15-00469-CR
                                                                                            7918756
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              11/20/2015 9:26:26 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK


                             No. 03-15-00469-CR
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
JAMES MICHAEL RESER,                   §      IN THE       11/20/2015
                                                       COURT          9:26:26 AM
                                                              OF APPEALS
                                                               JEFFREY D. KYLE
Appellant                                                           Clerk

V.                                     §                  THIRD DISTRICT


THE STATE OF TEXAS,                    §                   AUSTIN, TEXAS
Appellee

            APPELLANT’S MOTION FOR EXTENSION OF TIME
                  FOR FILING APPELLANT’S BRIEF

      Pursuant to Rules 38.6(d) and 10.5(b), Texas Rules of Appellate
Procedure, Appellant respectfully moves for an extension of time to file
appellant’s brief herein, and in support of said motion would show the
following:
                                       I.
      The original deadline for the filing of appellant’s brief is November
23, 2015.
                                      II.
      Appellant’s seeks a 45 day extension of time for filing appellant’s
brief, i.e. to January 7, 2016.
                                      III.
      There have been no previous requests for an extension of time to file
appellant’s brief either sought or granted.
                                     IV.
      The facts relied upon to reasonably explain the need for an extension
are as follows:
             1. The appellate record in this case is lengthy. The
                Reporter’s record consists of 14 volumes plus an
                additional volume of exhibits. The Clerk’s Record
                consists of 194 pages.

             2. Attorney for Appellant is a solo practicioner with a
                civil and criminal practice practicing in Williamson
                and surrounding counties in both state and federal
                courts. Since receiving the reporter’s record, attorney
                has had court appearances in Williamson and Bastrop
                counties.

             3. Attorney for Appellant also serves as Of Counsel to
                the Law Firm of Charles Lance in addition to her own
                practice, assisting Mr. Lance when the need or
                opportunity arises.

      WHEREFORE, appellant prays that this Motion for Extension of
Time for Filing Appellant’s Brief be granted and that the deadline for filing
appellant’s brief be extended to January 7, 2016.
                                      Respectfully submitted,

                                      LAW OFFICE OF JANA K. MCCOWN

                                      By: /s/ Jana K. McCown
                                            Jana K. McCown
                                            State Bar No. 14085100

                                      3613 Williams Drive, Suite 102
                                      Georgetown, Texas 78628
                                      Telephone: (512) 635-7575
                                      Facsimile: (512) 868-2229
                                      jkmccownlaw@gmail.com
                       CERTIFICATE OF SERVICE

       A copy of the foregoing Appellant’s Motion for Extension of Time for
Filing Appellant’s Brief was served on November 18, 2015, in compliance
with Rule 9.5, Texas Rules of Appellate Procedure through the electronic
filing manager and in compliance with Third Court of Appeals Local Rule
3(c), on Assistant District Attorney John Prezas with the Williamson County
District Attorney’s office.

                                     /s/ Jana K. McCown
                                     Jana K. McCown



                    CERTIFICATE OF CONFERENCE

       On November 18, 2015, Attorney for Appellant held a telephone
conference with Assistant District Attorney John Prezas, the appellate
attorney for the Williamson County District Attorney’s office regarding this
Motion for Extension of Time for Filing Appellant’s Brief. Mr. Prezas
advised counsel that he has no objection to the Court granting the motion.

                                     /s/ Jana K. McCown
                                     Jana K. McCown
                           No. 03-15-00469-CR

JAMES MICHAEL RESER,                §       IN THE COURT OF APPEALS
Appellant

V.                                  §                   THIRD DISTRICT


THE STATE OF TEXAS,                  §                   AUSTIN, TEXAS
Appellee

     ORDER ON APPELLANT’S MOTION FOR EXTENSION OF TIME
                FOR FILING APPELLANT’S BRIEF


      On this ____ day of ____________________, 2015, came on to be
considered the Motion for Extension of Time for Filing Appellant’s Brief;
and the court, having considered said motion, finds that it should be and is
hereby GRANTED.

      It is, therefore, ordered that Appellant shall have until January 7,
2016, to file appellant’s brief herein.


                               __________________________________
                               Justice, Third Court Of Appeals